ACCEPTED
                                                                                                                                 14-15-00865-CV
                                                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                                                              HOUSTON, TEXAS
                                                                                                                           10/21/2015 4:50:03 PM
                                                                                                                           CHRISTOPHER PRINE
                                                                                                                                          CLERK



                          CITY OF HOUSTON                                                                     Annise D. Parker

                                                 Legal Department                                             Mayor
                                                                                                            FILED IN
                                                                                                     14th COURT
                                                                                                             Donna OF    APPEALS
                                                                                                                     L. Edmundson
                                                                                                        HOUSTON,        TEXAS
                                                                                                             City Attorney
                                                                                                             Legal4:50:03
                                                                                                     10/21/2015    Department PM
                                                                                                             P.O. Box 368
                                                                                                     CHRISTOPHER         A. PRINE
                                                                                                             Houston, Texas    77001-0368
                                                                                                               Clerk
                                                                                                             City Hall Annex
                                                                                                                           th
                                                                                                              900 Bagby, 4 Floor


                                                      October 21, 2015                                        T. 832.393.6491
                                                                                                              F. 832.393.6259
                                                                                                              www.houstontx.gov


         Via E-Filing

         Hon. Christopher A. Prine, Clerk
         Fourteenth Court of Appeals
         301 Fannin Street, Room 245
         Houston, Texas 77002

         Re:      14-15-00865-CV; City of Houston, et al. v. Houston Municipal Employees
                  Pension System; in the Court of Appeals for the Fourteenth District of
                  Texas at Houston

         Dear Mr. Prine:

         We are in receipt of your correspondence dated October 20, 2015 to Mr. Blake
         Hawthorne, Clerk of the Supreme Court of Texas, stating that Appellee
         Houston Municipal Employee Pension System (“Appellee”) has requested that
         the Supreme Court of Texas transfer this matter to the First Court of Appeals
         under the procedure set forth in Miles v. Ford Motor Co., 914 S.W.2d 135, 137
         n.2 (Tex. 1995), which references section 73.001 of the Texas Government
         Code. That statute allows the Supreme Court to order cases transferred from
         one court of appeals to another when there is good cause. See Tex. Gov’t Code
         § 73.001.

         Respectfully, Appellee’s motion was not filed under section 73.001 of the
         Texas Government Code. Rather, Appellee sought transfer pursuant to Rules
         1.5 of the Local Rules of both the Fourteenth and First Courts of Appeals




Council Members: Brenda Stardig Jerry Davis Ellen R. Cohen Dwight A. Boykins Dave Martin Richard Nguyen Oliver Pennington Edward Gonzalez
Robert Gallegos Mike Laster Larry V. Green Stephen C. Costello David W. Robinson Michael Kubosh C.O. “Brad” Bradford Jack Christie
Controller: Ronald C. Green
Hon. Christopher A. Prine
October 21, 2015
Page 2

regarding transfer of related cases between the two appellate courts.1
Appellee’s request for transfer was directed to this Court, not to the Texas
Supreme Court, and it did not seek transfer under section 73.001 through the
procedure specified in Miles. See Miles, 914 S.W.2d at 137 n.2.

The City does not advocate for either appeals court to be assigned. However,
the City does object to institution of this process under section 73.001 when
Appellee has not sought such a transfer and the issue has not been briefed by
either side.

                                          Sincerely,

                                          /s/ Fernando De Leon

                                          Fernando De Leon
                                          Senior Assistant City Attorney

cc: See attached Certificate of Service




1
  See Appellee’s Motion to Transfer Venue (filed October 12, 2015). See also Local Rule
1.5(a), Fourteenth Court of Appeals Local Rules; Local Rule 1.5(a), First Court of Appeals
Local Rules. Appellee’s reply brief also cites sections 22.202(h) and (i) of the Texas
Government Code, which address, respectively, random assignment to either the
Fourteenth or First Court and docket equalization through transfer by the clerks of the
Fourteenth and First Courts from one court to the other—and do not support or authorize a
transfer request directed to the Supreme Court or a transfer order by the Supreme Court. See
Tex. Gov’t Code § 22.202(h) and (i).
Hon. Christopher A. Prine
October 21, 2015
Page 3

                             Certificate of Service

      I hereby certify that on this 21st day of October, 2015, a true and correct
copy of the foregoing has been served on recipients below via e-service and/or
email:

Travis J. Sales                          Hon. Blake A. Hawthorne, Clerk
Rob Fowler                               The Supreme Court of Texas
Tina Q. Nguyen                           P.O. Box 12248
BAKER BOTTS L.L.P.                       Austin, Texas 78711
One Shell Plaza                          blake.hawthorne@courts.state.tx.us
910 Louisiana Street
Houston, Texas 77002-4995
travis.sales@bakerbotts.com
rob.fowler@bakerbotts.com
tina.nguyen@bakerbotts.com

Thomas R. Phillips
98 San Jacinto Boulevard, Suite 1500
BAKER BOTTS L.L.P.
Austin, Texas 78701
tom.phillips@bakerbotts.com

Attorneys for Appellee Houston
Municipal Employees Pension System


                                         /s/ Fernando De Leon
                                        Fernando De Leon